DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 11-14, 22 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Porter et al. (US 2019/0385363 A1).

In regards to claim 1, Porter teaches a method for fine adjustment of a computerized roof model, comprising the steps of:
generating by a processor (e.g. [0081],Fig.23: having at least one processor and memory for executing the computer instructions and methods) a computerized three-dimensional (3D) roof model (e.g. [0071]: the 3D reconstruction phase generates a 3D representation of the roof in the world space);
weighing a plurality of candidate 3D roof structure models (e.g. [0080]: using the straight skeleton algorithm, the system can produce multiple candidate roofs which are consistent with the extracted line graph; each roof candidate may then be projected back into pixel space of the multiple views and compared with the neural network outputs to determine how well the 3D reconstructed output matches the neural network outputs; this can be used to generate a confidence score for each 3D reconstruction candidate and select the highest scoring reconstruction as a final candidate roof; output of the system can be a single candidate roof reconstruction along with its confidence score);
processing the plurality of candidate 3D roof structure models to identify an optimal 3D roof structure model using a metaheuristic method executed by the processor (e.g. as above, [0080]: generate a confidence score for each 3D reconstruction candidate and select the highest scoring reconstruction as a final candidate roof); and
displaying the optimal 3D roof structure model superimposed over an image of a structure (e.g. as above, [0080]: projected back into pixel space of the multiple views; output of the system can be a single candidate roof reconstruction along with its confidence score).

In regards to system claim 12, claim(s) 12 recite(s) limitations that is/are similar in scope to the limitations recited in claim 1. Therefore, claim(s) 12 is/are subject to rejections under the same rationale as applied hereinabove for claim 1. To note, Porter discloses use of a processor in paragraph [0081] and databases in the Abstract and paragraph [0037].
	
In regards to claim 2, Porter teaches a method, wherein the step of weighing the plurality of candidate 3D roof structure models comprises extracting 3D roof segments from at least one of the plurality of candidate 3D roof structure models (e.g. as above, [0080]: each roof candidate may then be projected back into pixel space of the multiple views; Examiner’s note: roof candidates can be viewed as extracted roof segments).

In regards to system claim 13, claim(s) 13 recite(s) limitations that is/are similar in scope to the limitations recited in claim 2. Therefore, claim(s) 13 is/are subject to rejections under the same rationale as applied hereinabove for claim 2.

In regards to claim 3, Porter teaches a method, wherein the step of weighing the plurality of candidate 3D roof structure models comprises projecting the 3D roof segments onto an image (e.g. as above, [0080]: each roof candidate may then be projected back into pixel space of the multiple views).

In regards to system claim 14, claim(s) 14 recite(s) limitations that is/are similar in scope to the limitations recited in claim 3. Therefore, claim(s) 14 is/are subject to rejections under the same rationale as applied hereinabove for claim 3.

In regards to claim 11, Porter teaches a method, wherein the step of processing the plurality of candidate 3D roof structure models to identify the optimal 3D roof structure model comprises performing a best improvement local search on a set of image lines and at least one of the plurality of candidate 3D roof structure models (e.g. [0072]: proceed with the 3D reconstruction over a much more constrained search space for a final roof configuration; as above, [0080]: system can produce multiple candidate roofs which are consistent with the extracted line graph; compared with the neural network outputs to determine how well the 3D reconstructed output matches the neural network outputs).

claim 22, claim(s) 22 recite(s) limitations that is/are similar in scope to the limitations recited in claim 11. Therefore, claim(s) 22 is/are subject to rejections under the same rationale as applied hereinabove for claim 11.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-8, 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Porter as applied to claim(s) 3, 14 above, and further in view of Bogan et al. (US Pat. 9305235 B1).

In regards to claim 4, Porter teaches the method of claim 3, but does not explicitly teach the method, wherein the step of weighing the plurality of 3D roof structure models comprises extracting two-dimensional (2D) segments from the image.

However, Bogan teaches a method, wherein the step of weighing the plurality of 3D roof structure models comprises extracting two-dimensional (2D) segments from the image (e.g. Abstract: extracts boundary segments from an image and generates potential match candidates for boundary models based on the extracted boundary segments; also extracts skeletal segments from the obtained image; potential match candidates are then generated for skeletal models based on the extracted skeletal segments; once the match candidates for the boundary models and skeletal models have been generated, the present invention then corresponds the various boundary segments and outputs a best correspondence).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the teachings/combination of Porter to extract 2D segments, in the same conventional manner as taught by Bogan as both deal with machine vision and matching shapes. The motivation to combine the two would be that would help identify shapes in images.

In regards to system claim 15, claim(s) 15 recite(s) limitations that is/are similar in scope to the limitations recited in claim 1. Therefore, claim(s) 15 is/are subject to rejections under the same rationale as applied hereinabove for claim 4.

In regards to claim 5, Bogan also teaches a method, wherein the step of weighing the plurality of 3D roof structure models comprises computing a distance between the extracted 2D segments and 2D segments of the projected 3D roof segments (e.g. c.6 L.54-c.7 L.2: identification of the best correspondences utilizes a line segment correspondence technique; see also c.7 L.25-c.8 L.58: determines a best pose (or fit) for the model to the identified segments; this pose is utilized to determine how good of a correspondence exists between the model and the identified segments; this pose may be determined by, e.g. performing a point to point match, a point to line match or a line to line match between the identified segments and the model; Examiner’s note: this suggests distances would be determined).

In addition, the same rationale/motivation of claim 4 is used for claim 5.
claim 16, claim(s) 16 recite(s) limitations that is/are similar in scope to the limitations recited in claim 5. Therefore, claim(s) 16 is/are subject to rejections under the same rationale as applied hereinabove for claim 5.

In regards to claim 6, Bogan also teaches a method, wherein the step of weighing the plurality of 3D roof structure models comprises calculating a global score for the at least one of the plurality of candidate 3D roof structure models based on the computed distance (e.g. as above, c.6 L.54-c.7 L.2: identification of the best correspondences utilizes a line segment correspondence technique; see also c.7 L.25-c.8 L.58: each time there is an appropriate correspondence between an identified line segment and the basis model, the combination gets an increased score).

In addition, the same rationale/motivation of claim 5 is used for claim 6.

In regards to system claim 17, claim(s) 17 recite(s) limitations that is/are similar in scope to the limitations recited in claim 6. Therefore, claim(s) 17 is/are subject to rejections under the same rationale as applied hereinabove for claim 6.

In regards to claim 7, Bogan also teaches a method, wherein the step of computing the distance comprises subsampling a candidate 2D segment of the projected 3D segments to generate a set of segment points (e.g. as above, c.6 L.54-c.7 L.2: identification of the best correspondences utilizes a line segment correspondence technique; see also c.7 L.25-c.8 L.58: determines a best pose (or fit) for the model to the identified segments; this pose is utilized to determine how good of a correspondence exists between the model and the identified segments; this pose may be determined by, e.g. performing a point to point match, a point to line match or a line to line match between the identified segments and the model; Examiner’s note: shows correspondence may use subsamples, such as points).

In addition, the same rationale/motivation of claim 5 is used for claim 7.

In regards to system claim 18, claim(s) 18 recite(s) limitations that is/are similar in scope to the limitations recited in claim 7. Therefore, claim(s) 18 is/are subject to rejections under the same rationale as applied hereinabove for claim 7.

In regards to claim 8, Bogan also teaches a method, further comprising determining a geometric distance to a closest parallel image 2D segment for each segment point (e.g. as above, c.6 L.54-c.7 L.2: identification of the best correspondences utilizes a line segment correspondence technique; also as above, c.7 L.25-c.8 L.58: determines a best pose (or fit) for the model to the identified segments; may be determined by, e.g. …a line to line match between the identified segments and the model).

In addition, the same rationale/motivation of claim 7 is used for claim 8.

In regards to system claim 19, claim(s) 19 recite(s) limitations that is/are similar in scope to the limitations recited in claim 8. Therefore, claim(s) 19 is/are subject to rejections under the same rationale as applied hereinabove for claim 8.

Allowable Subject Matter
Claim(s) 9-10, 20-21 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. To note, claims 10, 21 are included as they respectively depend on claims 9, 20.

	The following is a statement of reasons for the indication of allowable subject matter:  

Claim(s) 9-10, 20-21 was/were carefully reviewed and a search with regards to independent claim(s) 1, 12 and intervening claim(s) 2-5, 7-8, 13-16, 18-19 has been made. Accordingly, those claim(s) are believed to be distinct from the prior art searched.

Regarding claim(s) 9-10, 20-21 (and specifically independent claim(s) 1, 12), the prior art search was found to neither anticipate nor suggest the method of claim 8/system of claim 18, further comprising summing and averaging the determined geometric distances along the segment points to determine at least one candidate 2D segment geometric distance value (emphasis added).

It is viewed that any of the previously cited references or any of the prior art searched, in part or in whole, cannot be combined in such a way to render the claimed invention obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JED-JUSTIN IMPERIAL whose telephone number is (571)270-5807. The examiner can normally be reached Monday to Friday, 11am - 7pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JED-JUSTIN IMPERIAL/Examiner, Art Unit 2612                                                                                                                                                                                                        
/JENNIFER MEHMOOD/Supervisory Patent Examiner, Art Unit 2612